Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/28/2021 has been entered. Claims 1, 3, 4, 8, 10-12 are currently amended.  Claim 2 is cancelled.  Claims 1 and 3-20 are pending with claims 14-20 withdrawn from consideration.  Claims 1, 3-13 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 4, filed on 6/28/2021, with respect to 112(b) rejection has been fully considered.  The amendments regarding the terms "small but effective amount", "the same amount", "rapidly solidified", and "large magnetocaloric effect" overcome the 112(b) rejection.  The 112(b) rejections regarding these terms have been withdrawn.
The amendment regarding the terms "the La-Fe-Si alloy" does not overcome the 112(b) rejection, as explained in this office action.  
Applicant's argument, see page 4-7, filed on 6/28/2021, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that Kikkawa's disclosed mixture or a blend of powders A and M does not constitute a magnetocaloric alloy.  However, Kikkawa teaches that powders A and M are mixed and sintered at melting temperature of the M powder [0044].  One of ordinary 
Applicant made argument that “all of the examples of blends in Table 1 of Kikkawa contain more than 5.8 atomic % of Al and render the examiner's comments in paragraphs 15-16 of the office action to be in error”.  However, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123).  As the office action paragraph 15 pointed out, Kikkawa teaches that “the blend ratio between the La(Fe,Si)13-based alloy powder and the M powder in the mixture powder A is not particularly limited” [0039].  The examples in Kikkawa’s Table 1 does not constitute a teaching away from the broader disclosure of “not particularly limited” ratio of La(Fe,Si)13-based alloy powder and the M powder.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 recite the limitation "the La-Fe-Si alloy devoid of Al, Ga, and In".  There is insufficient antecedent basis for this limitation in the claim.  No such an alloy as “the La-Fe-Si alloy devoid of Al, Ga, and In” is ever invoked in claim 9.  All La-Fe-Si compositions in claim 9 comprise X=Al, Ga, In.  Thus, “the La-Fe-Si alloy devoid of Al, Ga, and In” is something wholly excluded from the claims and so there is no frame of reference. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kikkawa et al (US 20180043435 A1).
Regarding claim 1, Kikkawa teaches a method for producing a magnetic refrigeration module comprising a mixture powder A containing an La(Fe,Si)13-based alloy powder, an M powder, the La(Fe,Si)13-based alloy powder having a main phase with an NaZn13-type crystal structure, and the M powder containing a metal and/or an alloy and having a melting point of 1090 °C or lower (0014).  “It is preferred that the M powder contains a metal and/or an alloy containing at least one element selected from the group consisting of Cu, Ag, Zn, Al, Ge, Sn, Sb, Pb, Ba, Bi, Ga, and In” (0036), meeting the claimed La-Fe-Si alloy including “at least one of Al, Ga, and In”.
Kikkawa further teaches that the blend volume ratio between the La(Fe,Si)13-based alloy powder and the M powder is not particularly limited but preferably 1% to 40% [0039], overlapping the claimed amount of 0.07-3.5 atomic% of at least one of Al, Ga, and In. 
Kikkawa does not expressly teach reducing brittleness.  However, spec teaches at least one of Al, Ga, and In in an amount of 0.07 atomic % to 3.5 atomic % amounts to reduce alloy brittleness.  Since Kikkawa discloses similar amounts as stated above, similar function of reducing brittleness would have been present.    Kikkawa does not expressly teach that the alloy material is magnetocaloric.  However, the examiner notes that a person having ordinary skill in the art would recognize that magnetic refrigeration systems (ie. Kikkawa) operate based on the magnetocaloric effect of controlling temperature by exposing material to changing magnetic field.  

Regarding claim 3, in Kikkawa’s Ex. 1, 4% by volume of Al is substituted for 4% of Si.

Regarding claim 4, Kikkawa’s alloy contains Mn as stated above, meeting the claimed at least one of Co, Mn, Cr, and V.

Regarding claim 5, in Kikkawa’s Ex. 7, 0.02x13=0.26 atomic ratio of Mn is substituted for Fe of the alloy.

Regarding claim 6, Kikkawa does not expressively teach interstitial hydrogen.
However, the claimed interstitial hydrogen would have been expected to be present as will be explained below.
Kikkawa teaches that “in the step (3), the sintered body B obtained in the step (2) is subjected to the hydrogenation treatment in the hydrogen-containing atmosphere. In the hydrogenation, the sintered body B may be heat-treated in the hydrogen-containing atmosphere at a temperature of not lower than 100 °C and not higher than 450 °C for a period of not shorter than 10 minutes and not longer than 30 hours. The hydrogen-containing atmosphere in the hydrogenation treatment may be an atmosphere of a single hydrogen gas or a mixture gas containing hydrogen and Ar or the like” [0045].
The instant specification teaches achieving the claimed interstitial hydrogen by hydrogenation: “Hydrogenation can be effected by annealing the heat treated solid alloy in a high purity hydrogen or hydrogen-containing atmosphere for a time sufficient for the alloy to absorb interstitial hydrogen” [0062 spec].  Applicant’s Example 2 illustrates each sample received multiple activations involving heating the sample at 200-360 °C for 5-24 hours under 5 bar hydrogen atmosphere [0064-0096 spec.].
Since Kikkawa discloses a hydrogenation process that closely resembles applicants’ method, the claimed interstitial hydrogen would have been expected to be present in Kikkawa’s alloy absent concrete evidence to the contrary.

Regarding claim 7, the examiner recognizes “heat treated” is a product-by-process limitation which, upon further consideration, merely imparts a further structure of the claimed La-Fe-Si alloy being heat treated absent concrete evidence or reasoning to the contrary.  See MPEP 2113.  In addition, Kikkawa teaches that the work is sintered in step (2) and heat-treated during hydrogenation in step (3) [0045].  

Regarding claim 8, Kikkawa teaches “the melt is cast into a water-cooling-type copper mold, and thus the melt is cooled and solidified to obtain an alloy ingot. In the roll quenching method and the atomization method, for example, the raw material is heat-melted in the same manner as above to obtain an alloy melt at a temperature at least 100 °C higher than the melting point. Then, the alloy melt is cast onto a water-cooling copper roll, or alternatively is quenched and solidified in a fine droplet state, to obtain an alloy flake” [0033]. Comparing to natural air cooling, water-cooling and quenching are the same as rapid solidification.

Regarding claim 9, Kikkawa teaches Ex. 7, La(Fe0.88Si0.10Mn0.02)13 (83 vol%) Al (13 vol%) (Table 1), which equals LaFe11.4Si1.3Mn0.26Al0.47, falling within the claimed La(Fe1-wMw)13-zSiz-yXy, where X = Al, Ga, In, and M = Co, Mn, Cr, V with 0.05 ≤ w ≤ 0.1, and 1.1 ≤ z ≤ 1.9, and 0.01 ≤ y ≤ 0.5, as calculated by the examiner.

Regarding claims 10-13, Kikkawa does not expressively teach magnetocaloric effect, thermal conductivity, brittleness or machinability.
However, these claimed limitations would have been expected to be present as will be explained below.
The instant specification teaches achieving the claimed limitations by bulk arc-melt/drop-cast condition with subsequent heat treatment and in rapidly solidified condition (melt spinning, any atomization method, e.g., gas atomization, or any other rapid solidification technique) [0049  spec.].
Kikkawa teaches “melt quenching methods as typified by strip casting methods such as single-roll, twin-roll, and disc casting methods, atomization methods, arc melting methods, and mold casting methods. The cooling rate in the mold casting method is lower than that of the melt quenching method. In the mold casting method and the arc melting method, first, a raw material is prepared in view of the desired composition. Then, in an inert gas atmosphere, the prepared raw material is heat-melted to obtain a melt, the melt is cast into a water-cooling-type copper mold, and thus the melt is cooled and solidified to obtain an alloy ingot. In the roll quenching method and the atomization method, for example, the raw material is heat-melted in the same manner as above to obtain an alloy melt at a temperature at least 100 °C higher than the melting point. Then, the alloy melt is cast onto a water-cooling copper roll, or alternatively is quenched and solidified in a fine droplet state, to obtain an alloy flake” [0033].
Since Kikkawa discloses a substantially similar composition (as shown above) as well as a processing method that closely resembles applicants’ method, the claimed limitations would have been expected to be present in the Kikkawa’s alloy absent concrete evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734